Citation Nr: 1745963	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right wrist disability.

2.  Entitlement to service connection for gastrointestinal disability, claimed as gastroesophageal reflex disease (GERD).

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to a rating in excess of 10 percent for residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm (right arm disability).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1987 to May 1987 and from April 1988 to April 1990.

The matter of the rating assigned for right arm disability is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating.  It was previously before the Board in December 2015, when it was remanded by another Veterans Law Judge (VLJ) for additional development; the matter has been reassigned to the undersigned. 

The remaining matters are before the Board on appeal from a February 2016 decision of the Des Moines, Iowa, RO that reopened the right wrist claim and denied service connection for a right wrist disability (on the merits), GERD, and a left arm disability.  Although the RO reopened the right wrist claim, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, that matter is characterized as one to reopen.  All three matters are now in the jurisdiction of the Nashville, Tennessee, RO.

The Board acknowledges that the matter of TDIU is currently pending before the RO.  (See January 2016 notice of disagreement (NOD)).  However, a claim for TDIU is inherent in any claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Also, the Veteran has expressly raised the question of employability in the context of the increased rating claim currently before the Board.  (See, e.g., November 2011 NOD (stating that he has lost employment due to his right arm disability.))  Thus, the Board finds that it has jurisdiction to consider the matter.

The issues of service connection for right wrist disability (on the merits), GERD, and left arm disability; the rating assigned for right arm disability; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2010 rating decision denied the Veteran's claim of service connection for right wrist disability, finding essentially that there was no competent evidence linking that disability to military service; the Veteran did not appeal that portion of the December 2010 rating decision, and it became final.

2.  Evidence received since the December 2010 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right wrist disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as this decision reopens the claim of service connection for right wrist disability (and remands the remaining matters, including consideration of the reopened claim on de novo review), there is no reason to belabor the impact of the notice and assistance requirements, since any defect or omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In a December 2010 rating decision, the AOJ determined that the more probative medical evidence of record did not indicate a nexus between any currently diagnosed right wrist disability and the Veteran's active service or service-connected disabilities.   

Since that time, the Veteran has been granted service connection for reflex sympathetic dystrophy (RSD) of the right arm.  (See December 2015 Board decision).  Symptoms associated with RSD include upper extremity weakness, and the Veteran had previously asserted that the right wrist injury occurred secondary to right arm weakness (i.e., the arm giving way and heavy items falling on the right wrist).  (See, e.g., November 2011 claim).  The December 2015 Board decision is clearly "new," because the grant of service connection for RSD postdates the December 2010 rating decision.  The Board finds that it is also "material," as it establishes service-connected for another disability that may support entitlement on a secondary basis, relates to a previously unestablished element of service connection, and raises a reasonable possibility of substantiating the underlying claim.  Consequently, the claim of service connection for right wrist disability may be reopened.


ORDER

The appeal to reopen a claim of entitlement to service connection for right wrist disability is granted.


REMAND

Upon review of the record, the Board finds that additional development is necessary prior to adjudication of the claims remaining on appeal (to include consideration of service connection for a right wrist disability on the merits).

First, in an August 2015 VA case management note, the Veteran reported that the Social Security Administration (SSA) was reviewing his previously awarded disability benefits.  While VA has records from the Veteran's initial SSA assessment, the Veteran's statement suggests that additional, potentially pertinent, SSA records may have been created.  As the "duty to assist" extends to obtaining federal records, to explicitly include SSA disability records, where they may be relevant to the issues under consideration, remand is necessary to acquire those records for association with the claims file.  See 38 C.F.R. § 3.159(c)(2).

Additionally, In August 2017 the Veteran's private treatment provider submitted a letter indicating that the Veteran has been receiving on-going pain management treatment on a regular basis.  This suggests that pertinent private treatment records may be outstanding, which should be sought on remand.  Any updated records of VA treatment are constructively of record and should also be sought.  

Next, remand is required for examinations of the disabilities remaining at issue.  With respect to GERD, the record contains evidence of current disability (see October 2011 VA treatment record) and the Veteran's lay report of heartburn onset (which he is competent to report) during active service (see July 2015 correspondence).  As regards the left arm disability, the claim was denied by the AOJ on the basis that there was no left arm disability.  However, on October 2011 VA examination, the examiner noted reduced upper extremity muscle strength bilaterally, and an April 1989 service treatment record notes complaints of left arm pain.  Thus, the evidence of record meets the "low threshold" for obtained a medical nexus examination as to both GERD and a left arm disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

As regards the right arm and wrist disabilities, the Board notes that the medical issues raised are complex and reflect overlapping symptomatology (to include that attributable to RSD, the rating for which is not presently before the Board.)  On remand, the Veteran should be afforded a new VA examination and an expert (due to the complexity of the issues) opinion should be obtained as to the cause of the right wrist disability and the severity of the right arm disability.

The matter of entitlement to TDIU is inextricably intertwined with the other matters remanded herein.  Consequently, consideration of TDIU must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any review of the Veteran's SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Obtain for the record all records of VA evaluations and treatment the Veteran has received (that are not already associated with the claims file).  Also, ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include "CPS" (see August 2017 correspondence).  Obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  After instructions (1) and (2) are completed, schedule the Veteran for a VA examination to determine the nature and cause of his GERD and left arm disability.  The claims file and a copy of this remand must be provided to the examiner for review. 

(a) Please identify the Veteran's left arm and gastrointestinal disabilities by diagnosis(es).

(b) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (defined as a 50% or greater probability) that such disability is related to service or to a service-connected disability?  If not, please identify the causal factor(s) considered more likely for each diagnosed disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If separate examinations are necessary to answer the questions presented, such should be arranged. 

4.  After instructions (1) and (2) are completed, arrange for examination by an orthopedist to assess the nature and cause of the Veteran's right wrist disability and the severity of his right arm disability.  (If an orthopedist is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to an ENT specialist for review and an opinion.)  If consultation with other specialists, e.g., neurology, is deemed necessary to respond to the questions posed, such should be arranged.  

The entire record must be reviewed by the examiner in conjunction with the examination and any tests or studies deemed necessary, to specifically include (with respect to the right arm disability) testing for range of motion and pain on both active and passive motion, and in weight-bearing and non-weight bearing, as well as for any related neurological manifestations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

As regards the right wrist disability:

(a)  Please identify (by diagnosis) each right wrist disability found/shown by the record. 

(b)  Please identify the likely cause for any right wrist disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, or that it is related to a service-connected disability?  In light of the recent grant of service connection for RSD, the examiner is asked to comment on the Veteran's lay testimony that he injured his wrist due to right arm weakness.

If a right wrist disability shown is deemed to be unrelated to service or service-connected disability, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

As regards the right arm disability:

(c)  The examiner should comment on the nature and degree of functional impairment that is due to the Veteran's service-connected right arm disability.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors. 

The examiner should distinguish to the extent possible, symptoms associated with the Veteran's service-connected right arm disability from those associated with his right wrist disability, his service-connected RDS, or any other disability.
 
In responding the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records, and address any discrepancies in the level of disability/functional impairment recorded.  If the Veteran reports he is unable to cooperate with any portion of the examination (whether due to pain or any other reason), the examiner should opine as to whether the Veteran's lay reports of symptomatology are consistent with the medical record.  

The examiner should specifically comment on the expected impact the Veteran's service-connected right arm disability (and any related disabilities) would have on employment, noting the types of work that may be impacted by his service-connected disabilities.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


